Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 and 19-26 is pending
Claims 1-12 is withdrawn.
Claims 19-26 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Action Summary

Claim 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setzer (Essential Oils and Anxiolytic Aromatherapy, Natural Product Communications, 2009, Vol 4, No. 9, pages 1305-1316) and Perring (WO 2009/052643) both are of record is maintained with modifications .


Response to Arguments
stress, and depression (abstract).  Setzer teaches essential oils have been known to reduce serum cortisol and improve coronary flow velocity in addition to relaxation effects (page 1308).  Setzer teaches essential oils comprising limonene and having anxiety-relieving effects (neroli oil, bergamot oil, sweet orange peel oil). Moreover, essential oil derived from Salvia sclarea and containing alpha-terpineol and terpinyl acetate also has an anxiety relieving activity.  Perring teaches perfuming compositions for combating musty milder malodour comprising limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone)(Group B) (table 1, example 3.6). Perring teaches that the composition from 25% to 97% of at least one Group Compound (abstract).  It would have been obvious to one of ordinary skills in the art to administer a combination of limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) to reduce stress.  One would have been motivated to administer limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone) to reduce stress because it is known in the art that aromatherapy agents are employ as therapy to reduce stress as taught by Setzer with a reasonable expectation of success.
Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in the treatment of ALS with GRA antagonist is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” Applicant has provided nothing more than allegations in the absence of facts to support his assertion that Wu et al. is not enabled and, thus, fails to establish a lack of operability of the cited reference. Moreover, for the record, Applicant’s urging of non-enablement of the reference on the basis that Clark fails to provide data or an example demonstrating efficacy or success in treating ALS with the administration of a GRA antagonist compound contradicts the guidance provided in MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention.' Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985)." Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of an example, has not been provided in the reference. The rejection stands.  Additionally, the instant claims do not preclude that other active agents may not be included such as neroli oil, bergamot oil, sweet orange peel oil in which contain limonene in essential oils.
Applicants argue that Perring does not contemplate the effects such compositions might have on a subject’s mood or health nor does Perring cure the deficiencies of Setzer.  This argument has been fully considered but has not been found persuasive. Setzer teaches that essential oils are currently in use as aromatherapy agents (e.g. fragrances) to relieve anxiety, stress, and depression (abstract).  Setzer 

	For the ease of the applicant, the previous office action dated 3/16/2020 is reproduced below.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perring (WO 2009/052643) and Setzer (Essential Oils and Anxiolytic Aromatherapy, Natural Product Communications, 2009, Vol 4, No. 9, pages 1305-1316) all are of record.

Perring teaches perfuming compositions for combating musty milder malodour comprising limonene (page 5, line 1) (Group B), terpineol alpha (table 1, example 3.1), terpinyl acetate and nectaryl (2-(2-(4-methyl-3-cyclohexen-1-yl)propyl)cyclopentanone)(Group B) (table 1, example 3.6). Perring teaches that the composition from 25% to 97% of at least one Group Compound (abstract).
Bonnet teaches it is desirable to have a composition which retains a significant portion of its initial fragrance character over time, hence, the floral, fruity or spicy characters of the heart notes are perceived for many hours. It is also desirable that the fragrance strength of the composition remains notice able to the consumer over longer periods of time. It is further desirable to be able to create new to the world fragrance profiles wherein one, or several, well-recognized heart note characters, are maintained over time (paragraph 0007 and 0031).  Bonnett teaches 2-[2-(4-methyl-3-cyclohexen-1-yl)propyl]-cyclopentanone (table 1 and claim 6).


Setzer teaches that essential oils are currently in use as aromatherapy agents (e.g. fragrances) to relieve anxiety, stress, and depression (abstract).  Setzer teaches essential oils have been known to reduce serum cortisol and improve coronary flow velocity in addition to relaxation effects (page 1308).  Setzer teaches essential oils comprising limonene and having anxiety-relieving effects (neroli oil, bergamot oil, sweet orange peel oil). Moreover, essential oil derived from Salvia sclarea and containing alpha-terpineol and terpinyl acetate also has an anxiety relieving activity (page 1310, left-hand column, and second paragraph).

It would have been obvious to one of ordinary skills in the art to combine essential oils (e.g. fragrances) such as limonene, alpha-terpineol and terpinyl acetate and nectaryl to treat anxiety and stress in subject.  One would have been motivated to combine essential oils (e.g. fragrances) such as limonene, alpha-terpineol and terpinyl acetate and nectaryl to treat anxiety and stress in subject because is it known in the art that aromatherapy therapy such essential oils possess anxiety and stress lowering properties as disclosed by Setzer with a reasonable expectation of success absence evidence to the contrary.

	It would have been obvious to one of ordinary skills that upon administering (via inhalation) (either before, during or after) as limonene, alpha-terpineol and terpinyl acetate and nectaryl would reduce cortisol levels with the same administration of 
	With regards to the concentration of the essential oils; it is known in the art that the composition from 25% to 97% as disclosed by Perring.  It would have been obvious to optimize the concentration of essential oils.  With regard to the ranges disclosed by Perring which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or 
 
	
 For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 


Conclusion
	Claims 19-26 is rejected.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627